ORDER
Submission of this ease is WITHDRAWN and DEFERRED pending the Supreme Court’s decision in Pulido v. Chrones, 487 F.3d 669 (9th Cir.2007) (per curiam), cert. granted, — U.S. -, 128 S.Ct. 1444, 170 L.Ed.2d 274 (2008). The Court’s framing of the question presented in Pulido suggests that the opinion will clarify how Neder v. United States, 527 U.S. 1, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999), applies to all defective jury instructions.
The opinion filed on December 11, 2007, published at 510 F.3d 1045, is WITHDRAWN. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit until further order of the Court.